DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hautala et al (US 2019/0258008) in view of Colburn (US 10,983,257) as supported with Tekolste et al (US 2016/0216416).

Hautala et al disclose a system for forming an optical grating component comprising: a processing apparatus (200) configured to cause the system to: provide a substrate (102), the substrate (102) being optically transparent; and form a grating layer (107) on the substrate (102), wherein the grating layer (107) defines a variable height along a first direction (see paragraphs [0029], [0030], [0035], [0044], claim 11 and figures lA, 3B). 
Hautala et al fail to disclose the system comprising one or more processor and that cause the system to deposit an optical structure using an inkjet process on a portion of a substrate. 
However, in the same field of endeavor, Colburn discloses a fabrication of diffraction gratings including self-aligned grating elements. In some embodiments, a lithographic patterning of a resist is performed (e.g., by a manufacturing system) to create a mandrel over a substrate. A deposition of one or more functional materials on the mandrel is performed. And each functional material has a respective refractive index. A selective removal of the mandrel is performed to create a plurality of grating elements formed from the one or more functional materials. The plurality of grating elements are self-aligned and form a diffraction grating. In some embodiments, the above steps are performed as a method. In some embodiments, a non-transitory computer-readable medium includes instructions that, when executed, cause a manufacturing system including processor to perform the steps (col.1, lines 39-54).
Colburn also discloses that patterning can be performed by imprinting system is a system that dispenses the polymer on the substrate through one or more ink jets at a low pressure and temperature compared to the thermal imprinting system and the ultraviolet imprinting system (col.4, lines 25-45).
Additionally, Tekolste et al supports that ink-jet processing is advantageous, where, Tekolste et al disclose a process of fabricating a diffractive optical element (DOE) [0008], wherein, improved approaches are provided to implement deposition of imprint materials onto a substrate, along with imprinting of the imprint materials to for patterns for implementing diffraction. These approaches allow for very precise distribution, deposition, and/or formation of different imprint materials/patterns onto any number of substrate surfaces. According to some embodiments, patterned distribution (e.g., patterned inkjet distribution) of imprint materials are performed to implement the deposition of imprint materials onto a substrate. This approach of using patterned ink-jet distribution allows for very precise volume control over the materials to be deposited [0012],[0112], and [0114].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Colburn’s teaching as supported with Tekolste et al’s teaching of using ink-jet printing process along with the computer-readable program executed by a computer processor into Hautala et al’s teaching for precise distribution or depositing or imprinting the optical structure as taught by Colburn as supported with Tekolste et al.	
With regards to claim 2, Hautala et al disclose that a mask layer (108), such as a hard mask, has been formed on the optical grating layer (107) (see paragraph [0047] and figure 3C). 
With regards to claim 3, Hautala et al disclose that a directional reactive ion etching process is performed to selectively etch the optical grating layer (107) (see paragraph [0047] and figures 3C, 3D). 
With regards to claim 4, Hautala et al disclose that the grating layer (107) may comprise an optically transparent material, including, but not limited to, silicon oxide, silicon nitride, glass, or other material (see paragraph [0067]).
With regards to claim 5, Hautala et al disclose that forming the grating layer (107) on the substrate (102), wherein the grating layer (107) defines a variable height along a first direction (see paragraph [0044], claim 11 and figure 3B).
 With regards to claim 6-7, Colburn discloses that deposition of one or more functional materials on the mandrel is performed. And each functional material has a respective refractive index. A selective removal of the mandrel is performed to create a plurality of grating elements formed from the one or more functional materials (col.1, lines 39-49); and aforesaid teaching reads on the claimed limitation of the optical structure comprises a first material having a first refractive index and a second material having a second refractive index.
Colburn discloses that a manufacturing system for fabricating diffraction gratings that include self-aligned grating elements with a variable refractive index (col.2, lines 30-43); and aforesaid teaching easily reads on the claimed limitation of the optical structure is volumetrically varied by varying the volume of the first and the second material.
With regards to claims 8-12, the modified teaching above discloses the system comprises a non-transitory computer-readable medium includes instructions that, when executed, cause a manufacturing system including processor to perform the steps (col.1, lines 39-54).

Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hautala et al (US 2019/0258008) in view of Colburn (US 10,983,257) as supported with Tekolste et al (US 2016/0216416) as applied to claim 1 above, and further in view of Bentley (US 2011/0292511).
Modified Hautala et al discloses above in the paragraph.
Hautala et al fail to disclose the step of depositing a film layer using an inkjet process to form an encapsulated uniform DOE. 
However, Bentley discloses forming on the textured surface (2) of the first substrate (1) a predetermined pattern of the ink (3) including an activator for 
a metallisation reaction and one or more binders; causing or allowing the binder to solidify; applying a first adhesive layer (4) on top of the solidified binder and activator; securing a second substrate (5) to the first adhesive layer ( 4 ), wherein the ink is applied on the first substrate surface in pattern wise manner to produce the predetermined pattern, and wherein the ink is applied by inkjet printing (see claims 1, 3, 5 and figures 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Bentley’s teaching of ink-jet printing to uniformly form the DOE on a substrate into Hautala et al’s teaching for uniformly forming an encapsulated DOE as taught by Bentley.	

With regards to claim 15, Hautala et al disclose that the directional reactive ion etching process is performed to selectively etch the optical grating layer (107) (see paragraph [0047] and figures 3C, 3D). 
With regards to claim 16, Hautala et al disclose that the mask layer (108) is formed on the optical grating layer (154), wherein etching ions (130) may be directed to the substrate (102) at a non-zero angle of incidence to form an optical grating (156) including angled structures (158), after etching of the optical grating layer is completed and the mask layer (108) is removed (see paragraph [0055] and figures 4C, 4D).

With regards to claim 17, Hautala et al disclose that the grating layer (107) may comprise an optically transparent material, including, but not limited to, silicon oxide, silicon nitride, glass, or other material (see paragraph [0067]). 
With regards to claim 18, Hautala et al disclose that forming the grating layer (107) on the substrate (102), wherein the grating layer (107) defines a variable height along a first direction (see paragraph [0044], claim 11 and figure 3B). 
 	With regards to claim 19-20, Colburn discloses that deposition of one or more functional materials on the mandrel is performed. And each functional material has a respective refractive index. A selective removal of the mandrel is performed to create a plurality of grating elements formed from the one or more functional materials (col.1, lines 39-49); and aforesaid teaching reads on the claimed limitation of the optical structure comprises a first material having a first refractive index and a second material having a second refractive index.
Colburn also discloses that a manufacturing system for fabricating diffraction gratings that include self-aligned grating elements with a variable refractive index (col.2, lines 30-43); and aforesaid teaching easily reads on the claimed limitation of the optical structure is volumetrically varied by varying the volume of the first and the second material.
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713